TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00610-CV


                                   Gabriela Castro, Appellant

                                                v.

                                   Jessie Contreras, Appellee



               FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY,
  NO. D-1-FM-20-001612, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION


PER CURIAM

              Appellant Gabriela Castro filed a notice of appeal from the trial court’s final and

appealable judgment denying her petition to adopt a child. Appellee Jessie Contreras filed a

“Motion to Abate and Require Appellant to Obtain Reporter’s Record and Motion to Affirm

Without Reporter’s Record.” Contreras requests that we give Castro notice and an opportunity to

cure the lack of a reporter’s record, as required under Texas Rule of Appellate Procedure 37.3, and

if she does not, Contreras requests that we affirm the trial court’s judgment without a reporter’s

record. To date, Castro has not responded to the motion.

              On the docketing statement that Castro filed with the Court, she indicated that there

was no reporter’s record and that no reporter’s record was requested and no payment arrangements

were made with the reporter. In addition to his motion, Contreras has submitted a letter to this

Court indicating that his counsel confirmed with the official court reporter that a record was made

on the following dates:      November 9, 2020, November 10, 2020, November 12, 2020,
November 16, 2020, January 20, 2021, February 27, 2021, and June 4, 2021. Castro has filed her

appellant’s brief, and Contreras asserts that a reporter’s record is necessary to determine certain

issues presented in Castro’s brief. In particular, Castro asserts in her first issue that the trial court

abused its discretion by failing to hold a final hearing on her petition to adopt and in her second

issue that the trial court abused its discretion by denying her petition to adopt. From the clerk’s

record, it appears that the trial court conducted a final bench trial in November 2020 and orally

rendered judgment on January 20, 2021, followed by several subsequent hearings before it signed

an order denying Castro’s petition to adopt on August 27, 2021.

               We grant the motion in part. We abate this appeal to allow Castro time to cure her

failure to file the reporter’s record. Castro shall submit either a motion to reinstate once the

reporter’s record has been filed or a status report concerning the status of the reporter’s record on or

before May 9, 2022. Failure to file the reporter’s record or a status report may result in the Court

considering the appeal without the reporter’s record. See Tex. R. App. P. 37.3 (“[T]he appellate

court may—after first giving the appellant notice and a reasonable opportunity to cure—consider

and decide those issues or points that do not require a reporter’s record for a decision.”).        The

appeal will remain abated until further order of this Court.

               It is so ordered on April 8, 2022.



Before Justices Goodwin, Baker, and Triana

Abated

Filed: April 8, 2022




                                                    2